Citation Nr: 1301573	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  10-25 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1958 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file reflects that further action on the claim on appeal is warranted.

The Veteran indicated in his June 2010 substantive appeal that he wanted to testify at a Travel Board hearing before a Veterans Law Judge.  The Veteran was notified in May 2011 that his hearing request was pending.  He was informed that if he no longer wished to appear for a hearing, he must submit a request in writing to withdraw his request.  The Veteran did not submit any such request; however, subsequent notice was sent to his representative from VA that there was no request for a formal hearing.  Thereafter, the Veteran was noted as failing to appear for a Travel Board hearing in November 2012.  As the claims file does not show notification of the November 2012 hearing, shows that the representative was informed that there was no formal hearing request, and there is no indication that the Veteran withdrew his request for a Board hearing, the Veteran's claims should be remanded to the RO to schedule the Veteran for a Travel Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2012). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran fails to report for the scheduled hearing, the claims folder should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


